         Case 7:20-cv-07469-PMH Document 20 Filed 07/30/21 Page 1 of 3
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     86 Chambers Street
                                                     New York, New York 10007



                                                     July 30, 2021

By ECF

The Honorable Philip M. Halpern
United States District Judge
Southern District of New York
The Hon. Charles L. Brieant Jr.
Federal Building and United States Courthouse
300 Quarropas St.
White Plains, NY 10601-4150

       Re:     Zherka v. Garland, No. 20 Civ. 7469 (PMH)

Dear Judge Halpern:

        This Office represents Defendant Merrick Garland in his official capacity as United States

Attorney General in the above-referenced action, in which Plaintiff Selim “Sam” Zherka

challenges the constitutionality of 18 U.S.C. § 922(g)(1) as applied to him. I write to inform the

Court of the Second Circuit’s recent majority decision in United States v. Perez, 19-620-cr (2d Cir.

July 29, 2021). 1

       In Perez, the Second Circuit a criminal defendant’s as-applied challenge to his conviction

under 18 U.S.C. § 922(g)(5), which prohibits “an alien . . . illegally or unlawfully in the United

States” 14 from “possess[ing] . . . any firearm or ammunition” in or affecting commerce.

Following the Second Circuit’s practice, the Court assumed without deciding that Section



1
 Judge Walker wrote for the majority, with Judge Carnes joining in the opinion. Judge Menashi,
concurring, would have held that, as an undocumented immigrant, the defendant possessed no
Second Amendment rights. Judge Menashi went on, in the dicta of his concurrence, to opine that
Section 922(g) may be unconstitutional as applied to non-violent felons, adopting the reasoning of
Justice Barrett’s dissent in Kanter v. Barr, 919 F.3d 437, 451 (7th Cir. 2019).
         Case 7:20-cv-07469-PMH Document 20 Filed 07/30/21 Page 2 of 3

                                                                                            Page 2


922(g)(5) implicated rights guaranteed by the Second Amendment and proceeded to apply the

Circuit’s Second Amendment framework.

       In determining whether Section 922(g)(5) affected the “core” of the Second Amendment,

the Court noted the Second Circuit had previously “emphasized that whether the possessor is ‘law-

abiding and responsible’ is critical to determining whether an interest falls within the core right.”

Slip. Op. at 12 (quoting United States v. Jimenez, 895 F.3d 228, 235 (2d Cir. 2018)). Holding that

Perez was not “a law-abiding, responsible citizen” (like those the Supreme Court identified as

possessing the Second Amendment right in Heller) because he had broken the law by entering the

United States illegally, the Court determined that Section 922(g)(5) did not implicate conduct at

the core of the Second Amendment, 2 and went on to apply intermediate scrutiny. Id. at 13-14.

       Considering the rationales put forward by the Government, the Court noted that “the

government has an obvious interest in prohibiting the possession of firearms by those who are not,

as Heller put it, ‘law abiding.’” Id. at 17. “Congress has every right to ‘conclude[] that those who

show a willingness to defy our law are candidates for further misfeasance or at least a group that

ought not be armed when authorities seek them.’” Id. (quoting United States v. Huitron-Guizar,

678 F.3d 1164, 1170 (10th Cir. 2012)). The Court went on to specifically discuss felons in

rejecting Perez’s argument that Section 922(g)(5) was overbroad:

       As to Perez’s assertion that § 922(g)(5) is overbroad, we acknowledge that many
       undocumented immigrants have never committed a crime of violence and that many
       could be trusted with a firearm. But the same can be said for felons and people
       with a mental illness who have not committed a violent offense, groups also barred
       from possessing firearms. Congress is “better equipped than the judiciary to make
       sensitive public policy judgments” regarding the dangers posed by firearm
       possession and how to mitigate those risks. The legislative measures it enacts to
       reduce those dangers, such as § 922(g)(5), need not be the least restrictive means
       of achieving that objective when reviewed under intermediate scrutiny.

2
  The Court also noted that Perez had been arrested for firing his weapon outdoors rather than
inside the home. Id. at 13.
         Case 7:20-cv-07469-PMH Document 20 Filed 07/30/21 Page 3 of 3

                                                                                    Page 3



Accordingly, the Court concluded that Section 922(g)(5) did not substantially burden Perez’s

Second Amendment rights and affirmed his conviction.

       I thank the Court for its consideration.

                                              Respectfully,

                                              AUDREY STRAUSS
                                              United States Attorney for the
                                              Southern District of New York

                                      By:      /s/ Lucas Issacharoff      .
                                              Lucas Issacharoff
                                              Assistant United States Attorney
                                              86 Chambers Street, Third Floor
                                              New York, New York 10007
                                              Tel.: (212) 637-2737
                                              Email: Lucas.Issacharoff@usdoj.gov
